—Order granting the motion of the infant claimant and her guardian for leave to file their claim against the New York City Transit Authority after the expiration of the ninety-day period provided by section 50-e of the General Municipal Law, unanimously reversed on the law and the facts, without costs, and the motion denied, without costs. Through inadvertence the notice properly asserting the claim against the authority was mailed to and received by the comptroller of the City of New York instead of the authority. No notice of claim was received by the authority within the statutory period. Such a mistake in the manner of service may not be rectified (General Municipal Law, § 50-e, subds. 3, 6; Munroe v. Booth, 305 N. Y. 426; Matter of Coyle v. New York City Tr. Auth., 283 App. Div. 1083). Nor may the late filing be excused on the ground of infancy, since there is no showing that the failure to give timely notice occurred by reason of such infancy (Matter of Nori v. City of Yonkers, 300 N. Y. 632; Schnee v. City of New York, 285 App. Div. 1130). Concur — Peck, P. J., Cohn, Bastow, Botein and Rabin, JJ.